Citation Nr: 0736589	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
from September 9, 2002, in excess of 60 percent from November 
10, 2004, and in excess of 40 percent from March 31, 2004, 
for right eye retinal degenerative lesions with peripheral 
holes and a peripheral lesion claimed as residuals, trauma, 
right eye.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

This matter was last before the Board in June 2006, when it 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 remand, the Board pointed out that service 
connection had been granted for disabilities of both eyes and 
the RO considered both eyes in assigning the initial rating; 
however, the RO had characterized the disability as affecting 
only the right eye.  The Board instructed the RO to clarify 
the characterization.  To date, that has not been done and 
the Board has continued to note the disability as shown on 
the title page.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Thus, 
on remand, the service-connected disability affecting both 
eyes must be re-characterized and the appropriate ratings 
must be noted.  

Further pursuant to the June 2006 remand, the veteran was 
provided a VA eye examination.  A VA examiner was asked to:  
1) diagnose all eye disorders shown to exist; 2) indicate 
which disorders are part of the veteran's service-connected 
eye disability and which are due to his nonservice connected 
diabetes; 3) identify the nature, frequency, severity and 
duration of all manifestations of the service- connected 
disability and indicate whether they are active; and 4) 
specifically discuss the veteran's visual acuity in each eye, 
including whether he is blind, and note whether the veteran 
has field loss or pain in either eye, or requires rest or 
becomes incapacitated secondary to his service- connected eye 
disability.  The examination was conducted in June 2007, but 
it raises questions regarding the symptomatolgy associated 
with the veteran's service-connected bilateral eye 
disability.  

The June 2007 examination report contains diagnoses of 
lattice degeneration with atrophic holes, status post barrier 
laser, both eyes, high myopia/refractive error, epiretinal 
membrane right eye, decreased vision, both eyes, and legal 
blindness, both eyes.  Of these diagnosed disorders, the 
examiner clarified that the veteran's service-connected 
disability was lattice degeneration, but did not attribute 
the veteran's decreased vision thereto.  The examiner did not 
describe the symptoms or residuals of the veteran's bilateral 
lattice degeneration.  The examination report does not 
contain sufficient detail to evaluate the veteran's service-
connected eye condition and thus is inadequate.  38 C.F.R. 
§ 4.2 (2007).  The veteran must be afforded an examination in 
order to properly evaluate the severity of the veteran's 
bilateral eye disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
eye examination to address the severity of 
his bilateral lattice degeneration with 
atrophic holes, status post barrier laser.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to specifically describe the 
symptoms related to the bilateral lattice 
degeneration with atrophic holes, status 
post barrier laser manifests in terms of 
symptomatology, such as decreased visual 
acuity, flashes, floaters, blurriness, 
double vision, etc.  

If the examiner cannot distinguish between 
the symptomatology of nonservice-connected 
eye disabilities and the veteran's 
service-connected bilateral eye disability 
without resorting to speculation, it 
should be so stated in the examiner's 
report.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

